Citation Nr: 1446037	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to initial compensable rating for the period prior to January 8, 2014, and entitlement to an initial rating in excess of 10 percent as of January 8, 2014, for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a rating decision dated in January 2014 increased the Veteran's service connected right shoulder disability to a 10 percent rating, effective January 8, 2014. Additionally, the Veteran was initially scheduled for a hearing before the Board, but in June 2014 correspondence he wrote "[p]lease do not reschedule my hearing. Process the case with the appellate record." Thus, the Board deems his request for a hearing withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a right knee disability and left knee disability as the VA examination in January 2014 was, in part, inadequate.  Likewise, the Veteran's VA examination for his increased rating claim for his right shoulder was inadequate.

Regarding the Veteran's left and right knee disability, the Board notes that the Veteran was provided a VA examination before separation in June 2009 wherein the contracted examiner noted the following:

Bilateral knee condition: the veteran reports bilateral degenerative joint disease of the knees, initially discovered 10 years ago.  There is no history of trauma.  Symptoms include pain.  The pain is located in both knees.  It occurs on a constant basis, but is without radiation to other anatomical regions.  The pain is described as "aching" and occasionally "sharp" with a severity level of 7/10.  It is elicited with physical activity and relieved with rest or pain medication [...] The claimant is able to function with these measures.  There is no physician recommended incapacitation, other types of treatment, history of surgery, infection, functional impairment or prosthesis.

The VA examiner in January 2014 noted that a December 2011 x-ray showed "very minimal degenerative marginal osteophyte formation seen at the articular surface of the left patella."  This VA examiner also noted that a January 2012 MRI showed evidence of leaking baker's cyst.  

The January 2011 VA examiner in addressing the Veteran's left knee disability provides the following rationale, "Bakers Cyst, left knee.  No functional impairment.  Not treated in service.  LESS LIKELY THAN NOT caused by, related to, or worsened beyond natural progression by military service."  

In providing his rationale, the VA examiner does not address the Veteran's in-service complaints as noted in his June 2009 pre-discharge examination, evidence of the complaints reported by the Veteran in his service treatment record were likewise not addressed.  The STRs provide evidence that the Veteran reported pain in his knee(s) in July 1997 following a motor vehicle accident, and again August 2005, and January 2009.  Thus, the VA examiner's premise that the Veteran did not receive treatment in service is invalid, and the rationale is inadequate.  Thus a new VA examination is warranted. 

Regarding the Veteran's claim for an increase for a right shoulder disability, the Board notes that further development is needed.  In the Veteran's VA examination he explains that he had slipped and fell in his civilian job injuring his right shoulder.  While the VA examiner's separates out the two injuries, he also states that the injury disturbed a previously repaired portion of the Veteran' service-connected left shoulder.  The Board is not satisfied that the appropriate development has been accomplished.  The workers compensation file should be requested and reviewed in conjunction with a VA examination before a determination can be made about how the two injuries can be separated.  

Moreover, the Board finds the objective findings noted by the VA examiner are contradicted by the commentary he provides about the Veteran's right shoulder disability.  While stating the Veteran's right shoulder has no functional impairment and that the Veteran' flare-ups do not impact his shoulder.  He reports the Veteran's medical history, as "current symptoms are constant pain [...] [h]urts to hold on steering wheel when he drives... any activities aggravates shoulder."  

The Board finds that before a rating can be provided for the Veteran's right shoulder disability the pertinent information which includes the Veteran's worker's compensation evidence should be obtained to determine whether the service connected right shoulder disability can be appropriately separated from the Veteran's worker's compensation injury.  Thus, the Board finds that the appropriate development should be completed to include a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his right shoulder disability. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

2. Notify the Veteran that the Board is interested in obtaining his worker's compensation file and/or treatment related to his worker's compensation claim to allow a VA examiner determine whether it is possible to separate the effects of a service-connected disability and a nonservice-connected worker's compensation injury.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afterwards, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his right and left knee disabilities and continuity of symptoms since that time.  

(a) After considering the pertinent information in the record in its entirety, the VA examiner should identify any right and left knee disabilities.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any identified knee disabilities, to include Baker's cyst and degenerative marginal osteophyte formation seen at the articular service of the left patella, were incurred in service.

In providing an opinion the VA examiner is asked to comment on the STRs from July 1997, August 2005, and January 2009, which includes reports of pain in the Veteran's knees and period of the knee "giving-out," as well as the findings in the June 2009 pre-discharge examination.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of either a relationship between the Veteran's current identified knee disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

(b)  With regard to the Veteran's right shoulder disability, after considering the pertinent information in the record in its entirety, to include any evidence produced from the Veteran's worker's compensation file:

(i)  The VA examiner should determine whether it is possible to separate the symptoms of the Veteran's service-connected right shoulder disability and the symptoms of the Veteran's subsequent nonservice-connected worker's compensation injury to his right shoulder.  Any opinion regarding the separation of these symptoms should include a rationale.

(ii) After making the above determination, whether the symptoms could be differentiated or not, the VA examiner is asked to determine the severity of the Veteran's service-connected right shoulder disability. 

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


